 



WUHAN GENERAL GROUP (CHINA) INC.

Canglongdao Science Park of Wuhan East Lake Hi-Tech Development Zone

Wuhan, Hubei 430200

People’s Republic of China

 

January 18, 2012

 

 

Dear Ms. Pan

 

Wuhan General Group (China) Inc. (the “Company”) is pleased to offer you the
position of Principal Accounting Officer (“PAO”) with the Company and the
employment agreement with the Company is subject to the following terms and
conditions:

 

1. Commencement Date is started at January 18, 2012; 

2. Your monthly salary shall be USD5,000.00, and all reasonable out-of-pocket
expenses (including entertainment and travelling expense) incurred can be
reimbursed after submitting of receipts & properly approved; 

3. You will be entitled to 21 days annual leave in respect of each period of 12
consecutive months’ service with the Company. 

 

The Company is also pleased to inform you that you will be entitled to the
benefits (including any discretionary management bonus to be decided) that the
Company customarily makes available to employees in positions comparable to
yours and it will be recommended to the Board of Directors (“the Board”) that
you will be granted an option for the purchase of shares of the Company’s Common
Stock from time to time in sole discretion of the Board.

 

The Company requests that a departing employee refrain from using or disclosing
The Company’s confidential information in any manner which might be detrimental
to or conflict with the business interests of the Company or its employees. This
Agreement does not prevent a former employee from using his or her general
knowledge and experience-no matter when or how gained-in any new field or
position.

 



 

 

 

We hope that you and the Company will find mutual satisfaction with your
employment. All of us at the Company are very excited about your joining our
team and look forward to a beneficial and fruitful relationship. Nevertheless,
employees have the right to terminate their employment by giving the Company
three months prior notice with or without cause or notice, and the Company
reserves for itself an equal right. We both agree that any dispute arising with
respect to your employment, the termination of that employment, or a breach of
any covenant of good faith and fair dealing related to your employment, shall be
conclusively settled by final and binding court in PR China.

 

This letter contains the entire agreement with respect to your employment. The
terms of this offer may only be changed by written agreement, although the
Company may from time to time, in its sole discretion, adjust the salaries and
benefits paid to you and its other employees. Should you have any questions with
regard to any of the items indicated above, please call me. Kindly indicate your
consent to this employment agreement by signing and returning a copy of this
letter to me.

 

Your starting date for commencement of employment will be January 18, 2012,
unless otherwise mutually agreed in writing.

 

 

Very truly yours,   ACCEPTED:                   Mr. Ruilong Qi   Miss Pan, Li
Carol Chief Executive Officer   Principal Accounting Officer Date:   Date:

 



 

 

 

